ORDER
PER CURIAM.
Preston Browning (“Defendant”) appeals his conviction for one count of driving while intoxicated, in violation of Section 577.010, and one count of property damage in the first-degree, in violation of Section 569.100. We find no error and affirm the judgment of conviction.
The judgment of the trial court is not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting *925forth the reasons for this order pursuant to Rule 30.25(b).